Exhibit 99.1 1016 Civic Center Drive NW · Rochester, MN 55901 · Phone (507) 535-1200 · Fax (507) 535-1301 NEWS RELEASE CONTACT: Bradley Krehbiel President and Chief Executive Officer HMN Financial, Inc. (507) 252-7169 FOR IMMEDIATE RELEASE HMN FINANCIAL, INC. ANNOUNCES SECOND QUARTER RESULTS Second Quarter Summary • Net income of $ million, a decrease of $ million, compared to $2.5 million in second quarter of 201 4 • Diluted earnings per common share of $0. 13 , a decrease of $0. 31 , compared to $0. 44 in second quarter of 201 4 • Provision for loan losses up $ 2.0 million from second quarter of 201 4 • Gains on real estate owned down $1.2 million from second quarter of 2014 • Nonperforming assets of $1 million, up $ million, or %, from March 31, 201 5 Year to Date Summary • Net income of $1.0 million, a decrease of $ million, compared to $ million in first six months of 201 4 • Diluted earnings per common share of $0. 20 , a de crease of $0. 48 , compared to $0. 68 in first six months of 201 4 • Provision for loan losses up $3. 6 million from first six months of 201 4 • Gains on real estate owned down $1.0 million from first six months of 2014 • Nonperforming assets of $1 million, down $ million, or 5. 2 %, from December 31,201 4 Three months ended Six months ended Net Income Summary June 30, June 30, (Dollars in thousands, except per share amounts) 5 4 5 4 Net income $ $ Net income available to common st ockholders Diluted earnings per common share Return on average assets % Return on average equity % Book value per common share $ ROCHESTER, MINNESOTA, July 20 , 201 5 HMN Financial, Inc. (HMN or the Company) (NASDAQ:HMNF), the $564 million holding company for Home Federal Savings Bank (the Bank), today reported net income of $0.6 million for the second quarter of 2015, a decrease of $1.9 million, compared to net income of $2.5 million for the second quarter of 2014. The net income available to common shareholders was $0.6 million for the second quarter of 2015, a decrease of $1.4 million from the net income available to common shareholders of $2.0 million for the second quarter of 2014. Diluted earnings per common share for the second quarter of 2015 was $0.13, a decrease of $0.31 from the diluted earnings per common share of $0.44 for the second quarter of 2014. The decrease in net income in the second quarter of 2015 was due primarily to a $2.0 million increase in the provision for loan losses because there were fewer recoveries on previously charged off loans and fewer credit rating upgrades in the second quarter of 2015 compared to the same period in 2014. A decrease of $1.2 million in the gains on real estate owned also contributed to the decrease in net income between the periods. These decreases in net income were partially offset by a $1.3 million decrease in income tax expense between the periods due to the decreased income in the second quarter of 2015 compared to the second quarter of 2014. Page 1 of 11 President’s Statement “We are pleased to report positive earnings for the quarter and the decrease in our non-performing assets during the first six months of 2015” said Bradley Krehbiel, President and Chief Executive Officer of HMN. “We continue to see our earnings normalize from the volatility experienced over the past several years and we are diligently working to prudently grow our loan portfolio and become more efficient in order to improve the financial performance of our core banking operations.” Second Quarter Results Net Interest Income Net interest income was $4.7 million for the second quarter of 2015, the same as the second quarter of 2014. Interest income was $5.1 million for the second quarter of 2015, an increase of $0.1 million, or 1.0%, from $5.0 million for the same period in 2014. Interest income increased between the periods primarily because of the change in the mix of average interest-earning assets held, which increased the average yields earned between the periods. While the average interest-earning assets decreased $63.3 million between the periods, the average interest-earning assets held in lower yielding cash decreased $83.4 million, the average interest-earning assets held in higher yielding investments increased $26.5 million, and the amount of average interest-earning assets held in higher yielding loans decreased $6.4 million between the periods. The decrease in the average cash balances was the result of funding anticipated deposit withdrawals. The increase in the average investment balance was the result of investing excess cash balances based on projected liquidity needs. The decrease in the average outstanding loans between the periods was primarily the result of a decrease in the average commercial loan portfolio, which occurred primarily because of loan prepayments or non-renewals as a result of the Company’s focus on improving credit quality and managing net interest margin. The average yield earned on interest-earning assets was 3.86% for the second quarter of 2015, an increase of 45 basis points from the 3.41% average yield for the second quarter of 2014. The increase in average yield is due primarily to the change in the mix of assets held between the periods and an increase in investment yields earned. Interest expense was $0.4 million for the second quarter of 2015, an increase of $0.1 million, or 27.8%, compared to $0.3 million for the second quarter of 2014. Interest expense increased because of the change in the mix of the average interest-bearing liabilities held, which resulted in an increase in the average rate paid between the periods. While the average interest-bearing liabilities decreased $51.4 million between the periods, the average interest-bearing liabilities held in higher rate borrowings increased $11.2 million, the average interest-bearing liabilities held in higher rate certificates of deposits decreased $20.0 million, and the amount of interest-bearing liabilities held in other lower rate deposit accounts decreased $42.6 million between the periods. The decrease in the average outstanding interest-bearing liabilities between the periods was the result of using existing cash balances to fund maturing certificates of deposits and other deposit withdrawals. The increase in the average rate paid was primarily due to the $10.0 million holding company note payable that was funded in the first quarter of 2015 in connection with the final redemption of the outstanding Preferred Stock. Interest expense increases related to borrowing costs were partially offset by the lower interest rates paid on money market accounts and certificates of deposits between the periods. The decreased rates paid on these accounts were the result of the low interest rate environment that continued to exist during the second quarter of 2015. The average interest rate paid on interest-bearing liabilities was 0.32% for the second quarter of 2015, an increase of 9 basis points from the 0.23% average interest rate paid in the second quarter of 2014. Net interest margin (net interest income divided by average interest earning assets) for the second quarter of 2015 was 3.56%, an increase of 36 basis points, compared to 3.20% for the second quarter of 2014. Page 2 of 11 Provision for Loan Losses The provision for loan losses was ($0.2) million for the second quarter of 2015, an increase of $2.0 million from the $2.2 million credit provision for loan losses for the second quarter of 2014. The provision increased in the second quarter of 2015 primarily because there were fewer recoveries on previously charged off loans and fewer credit rating upgrades in the second quarter of 2015 when compared to the second quarter of 2014. Total non-performing assets were $13.3 million at June 30, 2015, an increase of $0.3 million, or 2.6%, from $13.0 million at March 31, 2015. Non-performing loans increased $0.5 million and foreclosed and repossessed assets decreased $0.2 million during the second quarter of 2015. The non-performing loan and foreclosed and repossessed asset activity for the second quarter of 2015 was as follows: (Dollars in thousands) Non-performing loans Foreclosed and repossessed assets March 31, 2015 $ March 31, 2015 $ Classified as non-performing Other foreclosures/repossessions 0 Charge offs ) Real estate sold ) Principal payments received ) Net gain on sale of assets 56 Classified as accruing ) Write downs ) Transferred to real estate owned 0 Transferred from non-performing loans 0 June 30, 2015 $ June 30, 2015 $ The increase in non-performing loans relates primarily to new loans classified as being non-performing exceeding the principal payments received on non-performing loans. Of the $1.5 million in loans newly classified as non-performing during the quarter, $0.3 million related to a single family loan, $0.3 million related to consumer home equity loans, and $0.9 million related to loans to a residential builder for the construction of residential properties where the construction had not been completed. A reconciliation of the Company’s allowance for loan losses for the quarters ended June 30, 2015 and 2014 is summarized as follows: (Dollars in thousands) Balance at March 31, $ $ Provision ) ) Charge offs: One-to-four family 0 ) Consumer (9 ) ) Commercial business (5 ) 0 Recoveries Balance at June 30, $ $ Allocated to: General allowance $ $ Specific allowance $ $ Page 3 of 11 The following table summarizes the amounts and categories of non-performing assets in the Bank’s portfolio and loan delinquency information as of the end of the three most recently completed quarters. June 30, March 31, December 31, (Dollars in thousands) Non-Performing Loans: One-to-four family real estate $ $ $ Commercial real estate Consumer Commercial business 11 97 Total Foreclosed and Repossessed Assets: One-to-four family real estate 0 50 50 Commercial real estate Total non-performing assets $ $ $ Total as a percentage of total assets % % % Total non-performing loans $ $ $ Total as a percentage of total loans receivable, net % % % Allowance for loan loss to non-performing loans % % % Delinquency Data: Delinquencies (1) 30+ days $ $ $ 90+ days 0 0 0 Delinquencies as a percentage of loan portfolio (1) 30+ days % % % 90+ days % % % Excludes non-accrual loans. The following table summarizes the number and types of commercial real estate loans that were non-performing as of the end of the three most recently completed quarters. (Dollars in thousands) Property Type # of relationships Principal Amount of Loans at June 30, # of relationships Principal Amount of Loans at March 31, # of relationships Principal Amount of Loans at December 31, Developments/land 3 $ 3 $ 3 $ Non-Interest Income and Expense Non-interest income was $1.9 million for the second quarter of 2015, an increase of $0.2 million, or 8.4%, from $1.7 million for the same period of 2014. Gain on sales of loans increased $0.2 million between the periods primarily because of an increase in single family loan sales in the second quarter of 2015 when compared to the same period of 2014. Non-interest expense was $5.8 million for the second quarter of 2015, an increase of $1.3 million, or 29.9%, from $4.5 million for the same period of 2014. The gains on real estate owned decreased $1.2 million primarily because of a decrease in the number of properties sold between the periods. Compensation expense increased $0.3 million between the periods due to an increase in wages and restricted stock award expenses. These increases in non-interest expense were partially offset by a $0.2 million decrease in other non-interest expense primarily because of a decrease in legal and other collection and printing expenses between the periods. Income tax expense was $0.3 million for the second quarter of 2015, a decrease of $1.3 million from $1.6 million for the second quarter of 2014. The decrease in income tax expense between the periods is primarily related to the decrease in income in the second quarter of 2015 when compared to the second quarter of 2014. Page 4 of 11 Net Income Available to Common Shareholders The net income available to common shareholders was $0.6 million for the second quarter of 2015, a decrease of $1.4 million from the $2.0 million income available to common shareholders in the second quarter of 2014. The net income available to common shareholders decreased primarily because of the decrease in the net income between the periods that was partially offset by a reduction in the dividends required to be paid on the outstanding Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Preferred Stock”). On February 17, 2015 the Company redeemed the final 10,000 shares of its outstanding Preferred Stock which eliminated the dividends required to be paid on the Preferred Stock in the second quarter of 2015 and increased interest expense between the periods as the redemption was funded by a $10.0 million holding company note payable to an unrelated third party. Return on Assets and Equity Return on average assets (annualized) for the second quarter of 2015 was 0.42%, compared to 1.62% for the second quarter of 2014. Return on average equity (annualized) was 3.50% for the second quarter of 2015, compared to 12.32% for the same period in 2014. Book value per common share at June 30, 2015 was $15.06, compared to $14.18 at June 30, 2014. Six Month Period Results Net Income Net income was $1.0 million for the six month period ended June 30, 2015, a decrease of $3.2 million, or 74.9%, compared to net income of $4.2 million for the six month period ended June 30, 2014. The net income available to common shareholders was $0.9 million for the six month period ended June 30, 2015, a decrease of $2.2 million, or 69.8%, compared to net income available to common shareholders of $3.1 million for the same period of 2014. Diluted earnings per common share for the six month period ended June 30, 2015 was $0.20, a decrease of $0.48 per share compared to diluted earnings per common share of $0.68 for the same period in 2014. The decrease in net income for the six month period ended June 30, 2015 was primarily due to a $3.6 million increase in the provision for loan losses because there were fewer recoveries on previously charged off loans and fewer credit rating upgrades in the first six months of 2015 when compared to the same period in 2014. Gains on sales of real estate owned decreased $1.0 million between the periods due to fewer sales. Net interest income decreased $0.6 million between the periods. These decreases in net income were partially offset by a $2.1 million decrease in income tax expense between the periods due to the decreased income between the periods. Net Interest Income Net interest income was $9.2 million for the first six months of 2015, a decrease of $0.6 million, or 5.8%, from $9.8 million for the same period in 2014. Interest income was $9.9 million for the six month period ended June 30, 2015, a decrease of $0.5 million, or 4.7%, from $10.4 million for the same six month period in 2014. Interest income decreased between the periods primarily because of a decrease in the average interest earning assets held between the periods that was partially offset by an increase in average yields earned as a result of the change in the mix of assets held. While the average interest-earning assets decreased $49.4 million between the periods, the average interest-earning assets held in lower yielding cash decreased $70.9 million, the average interest-earning assets held in higher yielding investments increased $32.2 million, and the amount of average interest-earning assets held in higher yielding loans decreased $10.6 million between the periods. The decrease in the average cash balances was the result of funding anticipated deposit withdrawals. The increase in the average investment balance was the result of investing excess cash balances based on projected liquidity needs. The decrease in the average outstanding loans between the periods was primarily the result of a decrease in the average commercial loan portfolio, which occurred primarily because of loan prepayments or non-renewals as a result of the Company’s focus on improving credit quality and managing net interest margin. The average yield earned on interest-earning assets was 3.76% for the first six months of 2015, an increase of 15 basis points from the 3.61% average yield for the first six months of 2014. Page 5 of 11 Interest expense was $0.7 million for the first six months of 2015, an increase of $0.1 million, or 12.0%, compared to $0.6 million for the first six months of 2014. Interest expense increased because of the change in the mix of the average interest-bearing liabilities held between the periods which resulted in an increase in the average rate paid. While the average interest-bearing liabilities decreased $38.1 million between the periods, the average interest-bearing liabilities held in higher rate borrowings increased $8.0 million, the average interest-bearing liabilities held in higher rate certificates of deposits decreased $23.0 million and the amount of interest-bearing liabilities held in other lower rate deposit accounts decreased $23.1 million between the periods. The decrease in the average outstanding interest bearing liabilities between the periods was the result of using existing cash to fund maturing certificates of deposits and other deposit withdrawals. The increase in the average rate paid was primarily due to the $10 million holding company note payable that was funded in the first quarter of 2015 in connection with the final redemption of the outstanding Preferred Stock. Interest expense increases related to borrowing costs were partially offset by the lower interest rates paid on money market accounts and certificates of deposits between the periods. The decreased rates paid on these accounts were the result of the low interest rate environment that continued to exist during the first six months of 2015. The average interest rate paid on interest-bearing liabilities was 0.30% for the first six months of 2015, an increase of 5 basis points from the 0.25% average interest rate paid in the first six months of 2014. Net interest margin (net interest income divided by average interest earning assets) for the first six months of 2015 was 3.49%, an increase of 10 basis points, compared to 3.39% for the first six months of 2014. Provision for Loan Losses The provision for loan losses was ($0.2) million for the first six months of 2015, an increase of $3.6 million from the $3.8 million credit provision for loan losses for the same six month period in 2014. The provision increased in the first six months of 2015 primarily because there were fewer recoveries on previously charged off loans and fewer credit rating upgrades in the first six months of 2015 when compared to the first six months of 2014. Total non-performing assets were $13.3 million at June 30, 2015, a decrease of $0.7 million, or 5.2%, from $14.0 million at December 31, 2014. Non-performing loans decreased $0.3 million and foreclosed and repossessed assets decreased $0.4 million during the first six months of 2015. The non-performing loan and foreclosed and repossessed asset activity for the first six months of 2015 was as follows: (Dollars in thousands) Non-performing loans Foreclosed and repossessed asset activity January 1, 2015 $ 10,920 January 1, 2015 $ 3,103 Classified as non-performing Transferred from non-performing loans 0 Charge offs ) Other foreclosures/repossessions 0 Principal payments received ) Real estate sold ) Classified as accruing ) Net gain on sale of assets Transferred to real estate owned 0 Write downs ) June 30, 2015 $ June 30, 2015 $ The decrease in non-performing loans during the first six months of 2015 relates primarily to principal payments received. Of the $2.5 million in principal payments received during the period, $1.9 million related to construction loans to residential builders where the construction had been completed and the borrower paid off the loan from the home sale proceeds. Page 6 of 11 A reconciliation of the Company’s allowance for loan losses for the six month periods ended June 30, 2015 and June 30, 2014 is summarized as follows: (Dollars in thousands) Balance at January 1, $ $ Provision ) ) Charge offs: One-to-four family 0 ) Consumer ) ) Commercial business (5 ) (1 ) Commercial real estate 0 ) Recoveries Balance at June 30, $ $ Non-Interest Income and Expense Non-interest income was $3.5 million for the first six months of 2015, an increase of $0.1 million, or 1.5%, from $3.4 million for the first six months of 2014. Gain on sales of loans and other non-interest income increased $0.2 million between the periods primarily because of an increase in single family loan sales in the first six months of 2015 when compared to the same period of 2014. Fees and service charges decreased $0.1 million between the periods primarily because of a decrease in overdraft charges on deposit accounts. Non-interest expense was $11.2 million for the first six months of 2015, an increase of $1.0 million, or 10.5%, from $10.2 million for the same period of 2014. The gain on real estate owned decreased $1.0 million primarily because of a decrease in the number of properties sold in the first six months of 2015 compared to the same period of 2014. Compensation expense increased $0.2 million between the periods due to an increase in wages and restricted stock award expenses. These increases in non-interest expense were partially offset by a $0.1 million decrease in other non-interest expense primarily because of a decrease in legal and other collection expenses between the periods. Deposit insurance costs decreased $0.1 million primarily because of a decrease in assets and insurance rates between the periods. Income tax expense was $0.6 million for the first six months of 2015, a decrease of $2.1 million from $2.7 million for the first six months of 2014. The decrease in income tax expense between the periods is primarily related to the decrease in income in the first six months of 2015 when compared to the first six months of 2014. Net Income Available to Common Shareholders The net income available to common shareholders was $0.9 million for the first six months of 2015, a decrease of $2.2 million from the $3.1 million net income available to common shareholders in the first six months of 2014. The net income available to common shareholders decreased primarily because of the decrease in the net income between the periods that was partially offset by a reduction in the dividends paid on the outstanding Preferred Stock. On February 17, 2015 the Company redeemed the final 10,000 shares of its outstanding Preferred Stock, which eliminated the dividends required to be paid on the Preferred Stock and increased interest expense between the periods as the redemption was funded by a $10 million holding company note payable to an unrelated third party. Return on Assets and Equity Return on average assets (annualized) for the six month period ended June 30, 2015 was 0.37%, compared to 1.36% for the same period in 2014. Return on average equity (annualized) was 3.04% for the six month period ended June 30, 2015, compared to 9.91% for the same period in 2014. General Information HMN Financial, Inc. and Home Federal Savings Bank are headquartered in Rochester, Minnesota. Home Federal Savings Bank operates ten full service offices in Minnesota located in Albert Lea, Austin, Eagan, La Crescent, Rochester (4), Spring Valley and Winona; one full service office located in Marshalltown, Iowa; two loan origination offices located in Delafield, Wisconsin and Sartell, Minnesota. Page 7 of 11 Safe Harbor Statement This press release may contain forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements are often identified by such forward-looking terminology as “expect,” “intend,” “look,” “believe,” “anticipate,” “estimate,” “project,” “seek,” “may,” “will,” “would,” “could,” “should,” “trend,” “target,” and “goal” or similar statements or variations of such terms and include, but are not limited to, those relating to increasing our core deposit relationships, improving credit quality, reducing non-performing assets, becoming more efficient and generating improved financial results; the adequacy and amount of available liquidity and capital resources to the Bank; the Company’s liquidity and capital requirements; our expectations for core capital and our strategies and potential strategies for improvement thereof; improvements in loan production; changes in the size of the Bank’s loan portfolio; the amount of the Bank’s non-performing assets and the appropriateness of the allowance therefor; our ability to complete the acquisition of assets of Kasson State Bank and integrate its operations; anticipated future levels of the provision for loan losses; future losses on non-performing assets; the amount and mix of interest-earning assets; the amount and mix of deposits; the availability of alternate funding sources; the payment of dividends by HMN, the future outlook for the Company; the amount of dividends paid by the FHLB on its stock; the amount of deposits that will be withdrawn from checking and money market accounts and how the withdrawn deposits will be replaced; the projected changes in net interest income based on rate shocks; the range that interest rates may fluctuate over the next twelve months; the net market risk of interest rate shocks; the future outlook for the issuer trust preferred securities held by the Bank; the ability of the Bank to pay dividends to HMN; the ability of HMN to pay the principal and interest payments on its third party note payable; the ability to remain well capitalized under revised capital rules; the impact of Basel III and the Dodd Frank Act capital standards on the Bank’s capital position; and compliance by the Bank with regulatory standards generally (including the Bank’s status as “well-capitalized”) and other supervisory directives or requirements to which the Company or the Bank are or may become expressly subject, specifically, and possible responses of the Office of the Comptroller of the Currency (OCC), Board of Governors of the Federal Reserve System (FRB), the Bank, and the Company to any failure to comply with any such regulatory standard, directive or requirement. A number of factors could cause actual results to differ materially from the Company’s assumptions and expectations. These include but are not limited to the adequacy and marketability of real estate and other collateral securing loans to borrowers; federal and state regulation and enforcement; possible legislative and regulatory changes, including additional changes to regulatory capital rules; the ability of the Bank to comply with other applicable regulatory capital requirements; enforcement activity of the OCC and FRB in the event of our non-compliance with any applicable regulatory standard or requirement; adverse economic, business and competitive developments such as shrinking interest margins, reduced collateral values, deposit outflows, changes in credit or other risks posed by the Company’s loan and investment portfolios; changes in costs associated with alternate funding sources, including changes in collateral advance rates and policies of the Federal Home Loan Bank; technological, computer-related or operational difficulties; results of litigation; reduced demand for financial services and loan products; changes in accounting policies and guidelines, or monetary and fiscal policies of the federal government or tax laws; international economic developments; the Company’s access to and adverse changes in securities markets; the market for credit related assets; the future operating results, financial condition, cash flow requirements and capital spending priorities of the Company and the Bank; the availability of internal and, as required, external sources of funding; acquisition integration costs; or other significant uncertainties. Additional factors that may cause actual results to differ from the Company’s assumptions and expectations include those set forth in the Company’s most recent filings on Forms 10-K and 10-Q with the Securities and Exchange Commission. All forward-looking statements are qualified by, and should be considered in conjunction with, such cautionary statements. For additional discussion of the risks and uncertainties applicable to the Company, see the “Risk Factors” sections of the Company’s Annual Report on Form 10-K for the year ended December 31, 2014 and Part II, Item 1A of its subsequently filed Quarterly Reports on Form 10-Q. All statements in this press release, including forward-looking statements, speak only as of the date they are made, and we undertake no duty to update any of the forward-looking statements after the date of this press release. (Three pages of selected consolidated financial information are included with this release.) ***END*** Page 8 of 11 HMN FINANCIAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (D ollars in thousands) (unaudited) Assets Cash and cash equivalents $ Securities available for sale: Mortgage-backed and related securities (amortized cost $2,021 and $2,755) Other marketable securities (amortized cost $123,773 and $135,772)… Loans held for sale Loans receivable, net Accrued interest receivable Real estate, net Federal Home Loan Bank stock, at cost Mortgage servicing rights, net Premises and equipment, net Prepaid expenses and other assets Deferred tax asset, net Total assets $ Liabilities and Stockholders’ Equity Deposits $ Other borrowings 0 Accrued interest payable 93 Customer escrows Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Serial preferred stock ($.01 par value): authorized 500,000 shares; issued shares 0 and 10,000 0 Common stock ($.01 par value): authorized 16,000,000; issued shares 9,128,662 91 91 Additional paid-in capital Retained earnings, subject to certain restrictions Accumulated other comprehensive loss, net of tax ) ) Unearned employee stock ownership plan shares ) ) Treasury stock, at cost 4,645,769 and 4,658,323 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ Page 9 of 11 HMN FINANCIAL, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended Six Months Ended June 30, June 30, (D ollars in thousands , except per share data ) Interest income: Loans receivable $ Securities available for sale: Mortgage-backed and related 24 43 52 93 Other marketable Cash equivalents 7 60 22 Other 1 1 2 2 Total interest income Interest expense: Deposits Federal Home Loan Bank advances 1 0 1 0 Other borrowings 0 0 Total interest expense Net interest income Provision for loan losses ) Net interest income after provision for loan losses Non-interest income: Fees and service charges Mortgage servicing fees Gain on sales of loans Other Total non-interest income Non-interest expense: Compensation and benefits Losses (gains) on real estate owned 65 ) ) ) Occupancy Deposit insurance 74 97 Data processing Other Total non-interest expense Income before income tax expense Income tax expense Net income Preferred stock dividends 0 ) ) ) Net income available to common shareholders Other comprehensive income (loss), net of tax ) Comprehensive income attributable to common shareholders $ Basic earnings per common share $ Diluted earnings per common share $ Page 10 of 11 HMN FINANCIAL, INC. AND SUBSIDIARIES Selected Consolidated Financial Information (unaudited) Selected Financial Data : Three Months Ended June 30, Six Months Ended June 30, (Dollars in thousands, except per share data) I. OPERATING DATA: Interest income $ Interest expense Net interest income II. AVERAGE BALANCES: Assets (1) Loans receivable, net Securities available for sale (1) Interest-earning assets (1) Interest-bearing liabilities Equity (1) III. PERFORMANCE RATIOS: (1) Return on average assets (annualized) % Interest rate spread information: Average during period End of period Net interest margin Ratio of operating expense to average total assets (annualized) Return on average equity (annualized) Efficiency June 30, December 31, June 30, IV. ASSET QUALITY: Total non-performing assets $ Non-performing assets to total assets % % % Non-performing loans to total loans receivable, net % % % Allowance for loan losses $ Allowance for loan losses to total assets % % % Allowance for loan losses to total loans receivable, net Allowance for loan losses to non-performing loans V.BOOK VALUE PER SHARE: Book value per share common share $ Six Months Ended June 30, 2015 Year Ended December 31, Six Months Ended June 30, 2014 VI. CAPITAL RATIOS: Stockholders’ equity to total assets, at end of period % % % Average stockholders’ equity to average assets (1) Ratio of average interest-earning assets to average interest-bearing liabilities (1) Tier 1 or core capital Risk-based capital June 30, December 31, June 30, VII. EMPLOYEE DATA: Number of full time equivalent employees Average balances were calculated based upon amortized cost without the market value impact of ASC 320. Page 11 of 11
